Title: To Thomas Jefferson from Stephen Cathalan, Jr., 5 November 1806
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                        
                            Sir
                     
                            Marseilles the 5th. Novemb. 1806.
                        
                        I have the honor of Confirming you my Respects of the 2d. & 7th. August last–this is to inclose you the
                            Invoice of the greatest part of the articles you ordered me to Send you annually, by your Kind favor of the 28th. last
                            april amounting to F. 2021 which I have passed on your Debt. and Shipped in the american built Schooner three Friends of
                            Baltimore; Edward Harvey Master as per Bill of lading here Inclosed, to be Consigned to the Collector of the Customs at
                            Baltimore.
                        I hope the Queus d’Artichaut, By the Ship Ocean Danl. H. Henchman Master will have reached you.
                        
                     
                        
                           the
                           
                              ℔ 50. Maccaronis d’Italie
                           }
                           
                        
                        
                           
                           
                                1. Parmesan Cheese
                           as no good ones, Could
                        
                        
                           
                           
                              ℔ 50 Smirna Raisins, Sans pepin
                           be got here, I have
                        
                     
                  
                        
                        
                          requested, by my Letter of the 4th. october ulto. Mr. Thomas
                            Appleton our Consul at Leghorn to Send them to you by the 1st. American Vessel from Leghorn, Charging me or you with Cost
                            and Charges
                  I am not advised whether he has executed my directions.
                        
                     
                        
                           The 
                           3 dozs. bottles vinegar, à L’estragon
                           }
                           de Maille, I ordered them
                        
                        
                           
                           4 dozs. Small pots, Mustard—
                        
                      
                  
                         at Paris, but that Box which left Paris on the 22d. ulto. will not reach me before the 21st.
                            instant. I will Ship it by the 1st. Vessell as this one is on her Departure—
                        I have taken Cares to Send you the best quality of Oil and other fresh Fruits I Could procure—here
                            inclosed the answer from Mr. Jourdan of Tain to your Letter to him.
                        The U.S. Schooner Enterprize David Porter Master Comander, after Sundry repairs She wanted is ready to Sail
                            on her Cruize, Mr. Porter is a very good and Gallant Officer, much esteemed here, where the good Order, Cleanness of his
                            Ship, Subordination & good health of his Crew is admired, and we are intimate Friends—
                        It is of a Grand Daughter that I became Grand Father on the 23d. Septr. last, her Mother, Father, with my Own
                            Mother Join with me in the most Sincere Assurances of Gratitude and great Respects with which
                  I Have the Honor to be Sir
                            Your most Obedt. & devoted Servt.
                        
                            Stephen Cathalan Junr.
                        
                        
                            P.S. Julius Oliver is Still detained at Bordeaux by a .
                        
                    